
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.14

        [Confidential Information Omitted]


Amendment No. 1
To the A330 Purchase Agreement
Dated as of December 21, 2000

Between

AVSA, S.A.R.L.

And

NORTHWEST AIRLINES,  INC.


        This Amendment No. 1 (hereinafter referred to as the "Amendment") is
entered into as of November 26, 2001, between AVSA, S.A.R.L., a société à
responsabilité limitée organized and existing under the laws of the Republic of
France, having its registered office located at 2, Rond-Point Maurice Bellonte,
31700 Blagnac, France (hereinafter referred to as the "Seller"), and NORTHWEST
AIRLINES, INC., a corporation organized and existing under the laws of the State
of Minnesota, United States of America, having its principal corporate offices
located at 2700 Lone Oak Parkway, Eagan, Minnesota 55121, USA (hereinafter
referred to as the "Buyer").

WITNESSETH

        WHEREAS, the Buyer and the Seller entered into an A330 Purchase
Agreement, dated as of December 21, 2000, relating to the sale by the Seller and
the purchase by the Buyer of certain Airbus Industrie A330-300 aircraft (the
"Aircraft") which, together with all Exhibits, Appendices and Letter Agreements
attached thereto is hereinafter called the "Agreement."

        WHEREAS, pursuant to the terms of Letter Agreement No. 8 to the
Agreement, the Seller and the Buyer have agreed to set out certain provisions
relating to Predelivery Payments which the parties now wish to amend by this
Amendment No.1.

        WHEREAS, capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement. The terms "herein,"
"hereof" and "hereunder" and words of similar import refer to this Amendment.
Both parties agree that this Amendment shall constitute an integral,
nonseverable part of the Agreement and be governed by its provisions, except
that if the Agreement and this Amendment have specific provisions that are
inconsistent, the specific provisions contained in this Amendment shall govern.

        NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

1.    AMENDMENT TO LETTER AGREEMENT NO. 8

        Sub-paragraph 2.1.3 of Letter Agreement No. 8 is hereby deleted in its
entirety and replaced by the following quoted provisions:

        QUOTE

        CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

        UNQUOTE

1

--------------------------------------------------------------------------------


2. CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

        CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

3.    EFFECT OF THE AMENDMENT

        The Agreement will be deemed amended to the extent herein provided, and,
except as specifically amended hereby, will continue in full force and effect in
accordance with its original terms.

4.    CONFIDENTIALITY

        This Amendment is subject to the confidentiality provisions set forth in
Subclause 22.4 of the Agreement.

        If the foregoing correctly sets forth our understanding, please indicate
your acceptance by signing in the space provide below.

Very truly yours,
AVSA, S.A.R.L.

By: /s/ Francois Besnier

Its: AVSA Chief Executive Officer

    Accepted and Agreed,
NORTHWEST AIRLINES, INC.
 
 
By:
 
/s/ Greg May
 
 
Its:
 
Vice President Purchasing & Aircraft Acquisitions

2

--------------------------------------------------------------------------------



QuickLinks


Amendment No. 1 To the A330 Purchase Agreement Dated as of December 21, 2000
Between AVSA, S.A.R.L. And NORTHWEST AIRLINES, INC.
